402 F.2d 269
In the Matter of the DANIA CORPORATION INTERNATIONAL BANK OFMIAMI, Appellant,v.J. H. BROCK, Trustee, and the Dania Corporation, Debtor, Appellees.
No. 24638.
United States Court of Appeals Fifth Circuit.
Nov. 5, 1968.

Sam I. Silver, Miami, Fla., for appellant.
Irving M. Wolff, John H. Gunn, Thomas H. Wakefield, Earl D. Waldin, Jr., Miami, Fla., for appellees.
Pallot, Silver, Pallot, Stern & Proby, Miami, Fla., for respondent.
Before GEWIN, BELL and DYER, Circuit Judges.
PER CURIAM:


1
No prejudice having accrued to the appellant from the order of the District Court concerning the Dania Bank stock hypothecated as collateral for the loan by International Bank of Miami to The Wingreen Company, the judgment appealed from is


2
Affirmed.